Title: To Thomas Jefferson from Thomas Munroe, 21 July 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington Monday Evening21t. July 1806
                        
                        The enclosed was written and sent over to your House late this forenoon, under the impression that you were
                            to leave the City tomorrow for from inattention to the date of a
                            note which I had the honor to receive from you about 11. OClk today, I supposed it had been written this morning, and that
                            the “tomorrow” therein mentioned, instead of this day was tomorrow (tuesday)— 
                  I Have the Honor to
                            be, with the most respectful consideration Sir Yr very Hum Servt
                        
                            Thomas Munroe
                            
                        
                    